958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John O. ALLIN, Plaintiff-Appellant,v.PHP HEALTHCARE CORPORATION;  John Byus;  Ron Jordison,Defendants-Appellees.
No. 91-1071.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 14, 1991.Decided March 23, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, Chief District Judge.  (CA-90-1021-A)
John O. Allin, appellant pro se.
Steven Mark Levine, Wilson, Elser, Moskowitz, Edelman & Dicker, Washington, D.C., Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., Reginald Adolph Rogers, Assistant Attorney General, Little Rock, Ark., for appellees.
E.D.Va.
AFFIRMED.
Before WILKINS, NIEMEYER and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
John O. Allin appeals from the district court's order dismissing his claims brought pursuant to "42 U.S.C." and for breach of contract.   Our review of the record discloses that this appeal is without merit.   Allin's allegations fail to state a claim under either 42 U.S.C. §§ 1985(3) or 1983 (1988).   In addition, the amount in controversy with respect to the breach of contract claim is far below the requisite jurisdictional amount under 28 U.S.C. § 1332 (1988).   The district court lacked in personam jurisdiction over Defendants Jordison and Byus because they are residents of Arkansas and Allin failed to allege sufficient contact with the forum state of Virginia to establish personal jurisdiction.   Accordingly, we affirm the district court's orders dismissing these claims without prejudice in their entirety.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.